Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/07/2021 has been entered. Claims 1-14 and 15-21 are pending, claims 2-8, 10, 16-17, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1, 9, 11-14, 18-19 and 21 are examining below. 
Applicant's amendments have overcome the objections and the 112 (b) rejections previously set forth in the Final Office Action mailed 09/17/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12-14, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karl (US 2005/0273951) in view of Fitzpatrick (US 1315107).
Examiner notes that as the claims are written below, Applicant is seeking protection for an attachment by itself, without a personal care device.
Regarding claim 1, Karl shows an attachment (34, 27, Figure 9) for a personal care device (a toothbrush), the attachment comprising:
at least one treater configured to perform a treatment action (brush); and
a coupler configured to be releasably coupled the attachment to a coupling structure of a main housing of the personal care device in a coupled condition (see Figure 9, a shaft 27 of the brush is screwed in a stub 18),
wherein the coupler comprises a shaft (27, 34) having a circumferential surface (Figure 9, the shaft 27 intrinsically has a circumferential surface because it is a screw shaft) and a central axis (an axis of the shaft), the shaft protruding from the attachment in a direction away from the at least one treater (Figure 9, the shaft 27 extends away from the brush), and having at least one coupling recess arranged in a portion of the circumferential surface (since the shaft 27 has the threaded end 34, there is a continuous groove as seen in Figure 9), and
wherein the at least one coupling recess, when seen in the cross-section of the shaft perpendicular to the central axis, has first and second side portions (Figure 9 below, left and right root portions) on opposite sides of a central portion (Figure 9 below, a portion between two inclined surfaces formed a thread or a crest having a central point or portion),
wherein the at least one coupling recess has a sloped surface inclined towards the at least one treater seen in a direction from the circumferential surface towards the central axis (as seen in Applicant’s Figure 6, the slope is inclined toward to the central 
wherein at least one of the first and second side portions of the coupling recess is recessed relative to the sloped surface, when seen in a direction parallel to the central axis (Figure 9).

    PNG
    media_image1.png
    786
    696
    media_image1.png
    Greyscale

However, Karl does not disclose that the sloped surface is configured to receive a spring of the personal care device for releasably attaching the attachment to the personal care device.
Fitzpatrick shows a coupler (Figures 1-5) including a lock housing (nut 3) and a threaded shaft (1) threadedly coupling into the housing, wherein the threaded shaft has first and second side portions (figure 1 shows top and bottom threaded or groove portions of the threaded shaft 1), wherein the housing (nut) has a spring (10) that is on a slope surface of the top threaded portion or a top groove portion of the threaded shaft as seen in a zoom-in of Figure 1 below.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the coupler of Karl to have a sloped surface or a groove portion configured to receive a spring, as taught by Fitzpatrick, in order to provide a way to restrain against turning movement of the threaded shaft (Col. 2,lines 64-70 of Fitzpatrick).
In doing so, one side portion of the first and second side portions is configured to engage the spring in the coupled condition, and another side portion of the first and second side portions is configured to not engage the spring in the coupled condition. 
    PNG
    media_image2.png
    800
    706
    media_image2.png
    Greyscale

Regarding claim 9, the modified attachment of Karl shows that the sloped surface is plane (Figure 9 above, the slope is generally plane).
Regarding claim 12, the modified attachment of Karl shows that the attachment, when coupled to the personal care device, is solely supported by the coupler (Figure 9 above).
Regarding claim 13, the modified attachment of Karl shows that a collar (stub 18B) is provided around the shaft.
Regarding claim 14, the modified device of Karl shows a personal care device (Figures 1 and 9 “an electric  toothbrush”) comprising: an attachment having at least one treater configured to perform a treatment action, and a coupler (see the discussion in claim 1 above); and 
a main housing (16) comprising a housing coupler (18B, Figure 9 and see the discussion “coupler” in claim 1 above) configured to be releasably coupled with the coupler of the attachment in a coupled condition (Figure 9 and see the discussion “coupler” in claim 1 above); 
wherein the coupler includes a shaft having a circumferential surface and a central axis (see the discussion in claim 1 above), the shaft protruding from the attachment in a direction away from the at least one treater, and having at least one coupling recess arranged in a portion of the circumferential surface which is convex at least when seen in a cross-section of the shaft perpendicular to the central axis (see the discussion in claim 1 above; with regards to “convex”, since the shaft 27 having the threaded end 34 is a rod or cylindrical shape, the outer surface of thread end 34 is convex when seen in a cross-section of the shaft element perpendicular to the central axis), 
wherein the housing coupler comprises: 
a retaining recess for receiving the shaft of the coupler, and 
at least one spring for engagement with the at least one coupling recess of the shaft to establish a releasable coupling between the attachment and the main housing in the coupled condition (see the modification in claim 1 above), 
wherein the at least one coupling recess, when seen in the cross-section of the shaft perpendicular to the central axis, has first and second side portions on opposite sides of a central point (see the discussion in claim 1 above),
wherein one side portion of the first and second side portions is configured to engage the spring in the coupled condition, and another side portion of the first and second side portions is configured to not engage the spring in the coupled condition (see the modification in claim 1 above).
Regarding claims 18-19, the modified device of Karl shows all of the limitations as stated in claims 1, 14 above.
Regarding claim 21, the modified device of Karl shows that the first side portion extends from the central point to a first end point of the at least one coupling recess and the second side portion extends from the central point to a second end point of the at least one coupling recess (see the discussion in claims 1 and 18 above and Figure 9 of Karl above), the first end point being nearer to the treater than the second end point, and wherein the one side portion is the first side portion and the another side portion is the second side portion (see the discussion in claim 1 above).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Fitzpatrick  and Goldbaun (US 7682120).
Regarding claim 11, Karl shows all of the limitations as stated in claim 1 above except for two coupling recesses arranged on regions of the circumferential surface of the shaft which are mutually opposite relative to the central axis.
Goldbaun teaches a screw locking mechanism (Figure 1) that has two sets of threads (28) or two sets of recesses (roots, Figure 1) arranged on regions of the circumferential surface of a shaft (screw 22) which are mutually opposite relative to its central axis.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shaft end thread of Karl to have two set of threads or recesses, as taught by Goldbaun, in order to be quickly screwed into a housing (piece 50) (Col. 4, lines 33 “a screw 22 …a partial turn”).
In doing so, the central point can be one of end points of recesses (see Figure 4 of Goldbaun below).

    PNG
    media_image3.png
    453
    453
    media_image3.png
    Greyscale


Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Fitzpatrick  and Baker (US 2052019).
Regarding claims 14 and 19, the modified device of Karl shows all of the limitations as stated in claims above and if one was to argue that Karl’s cross section of the recess is not convex, then see the screw shaft in Figures 1-3 of the Baker reference.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shaft end thread of Karl to have a convex at least when seen in a cross-section of the shaft perpendicular to the central axis, as taught by Baker, in order to prevent threads from binding and jamming (Col. 1, lines 1-5).
Response to Arguments
Applicant’s arguments with respect to claims filed in 12/07/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to “one side portion of the first and second side portions is configured to engage the spring in the coupled condition, and another side portion of the first and second side portions is configured to not engage the spring in the coupled condition.” in the remarks, see new references of Fitzpatrick above that has a spring 10 engaging a slope surface for providing a way to restrain against turning movement of the threaded shaft (Col. 2,lines 64-70 of Fitzpatrick).
Examiner notes that as the claims are written, Applicant uses “first and second side PORTIONS,…one side PORTION…another side PORTION…” that does not make the claims clarity because the threaded shaft, itself, has many POTIONS that can be read on the claims. Examiner suggests the first and second side portions that need to be clear and concise, in order to distinct between the claimed invention and the prior art.
  However, if Applicant believes that the claimed invention’s attachment different from the prior art’s attachment or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/2/2022